DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0353964 to Long et al. in combination with U.S. Patent Application Publication No. 2007/0002245 to Lee et al.
Regarding Claim 8, Long teaches (e.g., Fig. 2 and its corresponding description) an optical modulation device comprising: a plurality of modulation regions 11 that includes a first region and a second region that have mutually different voltage transmittance characteristics (e.g., Fig. 2, each separate pixel region 11), and that modulates incident light; and a liquid crystal, a first substrate and a second substrate that sandwich the liquid crystal (as is typical for liquid crystal displays, e.g., paragraphs [0003]–[0004]), and a first electrode 10 and a second electrode (paragraph [0040], common electrode) that apply voltage to the liquid crystal, wherein the liquid crystal is aligned in a direction parallel to a main surface of the first substrate (the display is an FFS type) and the first electrode and the second electrode apply voltage to the liquid crystal to rotate the liquid crystal in a plane parallel to the main surface of the first substrate (the display is an FFS type, which operates in this manner).
Long teaches that the two electrode regions 11 (upper and lower) form different angles, but Long does not explicitly disclose teach how transmittance is affected by the different angles in different states.
Lee teaches that differing angles of the electrode slits/branches affect the transmittance curve of that portion of the electrode (e.g., Figs. 1–3 of Lee, where Fig. 3 illustrates two transmittance curves based on two electrode angles).  From Lee, it would have been obvious to one of ordinary skill in the art at the time of effective filing that the different angles formed in the different electrode regions of Long would have different transmittance curves, like those illustrated in Fig. 3 of Lee.  Based on this combination of teachings, it would have been obvious that the electrodes of Long would achieve (referring as an example to the annotated Fig. 3 of Lee below):

    PNG
    media_image1.png
    453
    687
    media_image1.png
    Greyscale


in a first state in which a predetermined first voltage is applied to the liquid crystal, the first region and the second region have transmittances that are lower than a predetermined transmittance (e.g., 2.0V, Fig. 3 of Lee, where the predetermined transmittance may be slightly less than 1.000 a.u.), 
in a second state in which a predetermined second voltage is applied to the liquid crystal, the first region has a transmittance that is greater than or equal to the predetermined transmittance, and the second region has a transmittance that is lower than the predetermined transmittance (e.g., 5.0V, Fig. 3 of Lee), 
in a third state in which a predetermined third voltage is applied to the liquid crystal, the first region and the second region have transmittances that are greater than or equal to the predetermined transmittance (e.g., 7.0V, Fig. 3 of Lee), and 
in a fourth state in which a predetermined fourth voltage is applied to the liquid crystal, the first region has a transmittance that is less than the predetermined transmittance, and the second region has a transmittance that is greater than or equal to the predetermined transmittance (e.g., 9.0V, Fig. 3 of Lee).

Allowable Subject Matter
Claims 1–7 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding Claim 1, where Claim 1 recites many of the same features of Claim 8, the prior art of record fails to disclose, and would not have rendered obvious, those features from Claim 8, in combination with the remaining features of Claim 1, taken together and as a whole.  In particular, the prior art of record does not appear to provide a motivation to take the device configured as in Claim 8, which provides improved viewing angle for a display (Long) for use in an optical forming device that uses light to cure resin into a three-dimensional shaped object, including the additional features of Claim 1, at least where the photocurable resin cures when the transmittance of the first region or the second region is greater than or equal to the predetermined transmittance.  Claims 2–7 depend from Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN CROCKETT/Primary Examiner, Art Unit 2871